Citation Nr: 1717586	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-27 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left knee (previously rated as chondromalacia patella, left), and whether new and material evidence has been received to reopen such claim.

2.  Entitlement to service connection for degenerative arthritis of the right knee (previously rated as chondromalacia patella, right), and whether new and material evidence has been received to reopen such claim.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in December 2016.  


FINDINGS OF FACT

1.  The Veteran's first claims of service connection for left and right knee disabilities were denied in a September 1977 rating decision that was not appealed.

2.  No further evidence relevant to the Veteran's service connection claims for left and right knee disabilities was submitted for a period of one year following the September 1977 rating decision.

3.  Evidence submitted since the September 1977 denial was not previously considered by agency decision makers; is neither cumulative nor redundant of the evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim for service connection.

4.  The evidence shows that the Veteran's current degenerative arthritis in the left knee had its onset in service.

5.  The evidence shows that the Veteran's current degenerative arthritis in the right knee had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the September 1977 denial became final; the criteria for reopening the previously denied claims for left and right knee disabilities have been met.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

2.  The criteria for service connection for degenerative arthritis of the left knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The criteria for service connection for degenerative arthritis of the right knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In light of the decision being fully favorable to the Veteran, no further discussion of such duties is necessary.  

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior final decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran initially filed his claim of service connection for bilateral knee disabilities in March 1977.  The AOJ denied the claim in a September 1977 rating decision; service connection for the Veteran's knee disabilities was denied because the evidence did not indicate that the Veteran's knee problems were incurred in or aggravated by service.  The decision rested largely upon a history of knee injuries from playing high school football prior to service that the Veteran reported while in service.  The Veteran was notified of that decision in a September 1977 letter.  

The Veteran did not perfect an appeal of that claim by submitting a notice of disagreement within one year of that notice letter.  Nor did he submit any additional evidence respecting the claim until he filed again for service connection for bilateral knee injuries in August 2009.
 
As no timely notice of disagreement or new and material evidence was received during the appeal period following the September 1977 notice letter, the September 1977 rating decision became final.  See 38 C.F.R. § 3/156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103.  New and material evidence is therefore required to reopen the claim of service connection for left and right knee disabilities.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the September 1977 rating decision became final, the Veteran has submitted written statements and testified at the hearing about his activities as a paratrooper, including the frequency of jumps made.  He described one incident in which the airplane missed the drop zone and he landed on asphalt instead of on sand, injuring his knees and elbow.  Pertinent VA treatment records were added to the file since the September 1977 rating decision became final, and relevant VA examinations were administered.

In light of the above evidence, the Board finds that new and material evidence has been submitted, and the claim is reopened.  

II.  Service Connection for the Left and Right Knees

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  To rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.  

Here, the Veteran's enlistment examination, performed in September 1968, reflected no defects, infirmities, or disorders of the knees.  The examiner made clinical notation only of mumps, glasses, occasional headaches, and an appendectomy, and did not address the Veteran's report that he had been treated by a knee specialist.  The Veteran's lower extremities and musculoskeletal system were recorded as being normal.  The Veteran reported for active duty in March 1969, and the first treatment for knee problems was recorded in service treatment records dated April 1969.  Although in April 1969, May 1971, and after service in March 1977 the Veteran reported having a history of effusion and injuries in his knees, there is no clinical notation of such symptoms on the Veteran's enlistment examination.  

Thus, the presumption of soundness attaches in this case with respect to knee disabilities, and the burden shifts to VA to rebut the presumption by showing by clear and unmistakable evidence both that the disabilities pre-existed service and that they were not aggravated during service.  Given that the only evidence of pre-existing knee disabilities is the Veteran's own report of pre-existing symptoms and injuries, and given that the Veteran had documented complaints of knee problems in service, the Board finds that VA cannot rebut the presumption of soundness in this case.  

Because the presumption of soundness attached and was not rebutted as to knee disabilities, the salient question in this case is whether any current knee disabilities are directly related to the Veteran's military service, and not whether any pre-existing disabilities were aggravated during service.  

The records contains medical evidence of a current diagnosis of degenerative joint disease in both the left and right knees, and there is both medical and lay evidence of the Veteran receiving treatment for both his knees in April 1969 following a night jump where the Veteran landed on asphalt.  The April 1969 treatment visits included a diagnosis of internal derangement of both knees, and the Veteran was put on light duty.  The record reflects further treatment for the Veteran's knees in July 1969, when the Veteran reported recurrent swelling in his left knee.  Finally, the Veteran underwent a VA examination of his knees in April 2014, wherein the examiner opined that his current diagnosis of degenerative joint disease in both knees was as likely as not incurred in or caused by the Veteran's military service, given his record of parachute jumps as well as duty assignments as a heavy equipment operator and combat engineer.

The Board notes that the Veteran underwent VA knee examinations in March 1977 and April 2009.  The March 1977 examination returned "essentially" normal results in both knees, despite a current diagnosis of chondromalacia of both patellas, and the claim at that time was denied based on the Veteran's reported history of knee problems prior to service.  Given that the presumption of soundness attached in this case, as discussed above, this opinion carries no weight in the present analysis.  The April 2009 examination noted a diagnosis of mild tricompartmental degenerative joint disease in both knees, but provided no opinion as to whether this diagnosis were related to the Veteran's military service.  Accordingly, it weighs neither in favor of nor against the Veteran's claim.

The Board finds that after resolving any reasonable doubt in favor of the Veteran,  the probative evidence of record is at least in a state of equipoise as to whether the Veteran's current arthritis of the left and right knees is related to his military service.  Accordingly, entitlement to service connection for degenerative arthritis of the left and right knees is warranted.  


ORDER

New and material evidence having been presented, the claims of entitlement to service connection for left and right knee disabilities are reopened.  

Service connection for degenerative arthritis of the left knee is granted.

Service connection for degenerative arthritis of the right knee is granted.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


